DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .		
This Office Action is in responsive to the amendments/arguments dated 10/28/2021. Claims 1, 4, 13, 14, 18 and 22 have been amended. Currently, claims 1-22 are pending for consideration.

Allowable Subject Matter
	Claims 1-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Consider claim 1, the best art(s) found during the examination process, Ando, discloses a bulk acoustic wave component comprising a substrate, at least one bulk acoustic wave resonator, a cap and sidewall but does not teach, suggest or imply a buffer layer on an opposite side of the substrate than the least one bulk acoustic wave resonator, the buffer layer including a material having an etching rate that is over 30 times slower compared to an etching rate of silicon.
Therefore, claims 1-12 and 21 are allowed.
Consider claims 13 and 18, each contains similar allowable subject matter as indicated above; therefore, claims 13-20 and 22 are allowed for the same reason.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/
Primary Examiner, Art Unit 2645